DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the application number 16/914237 filed on June 26, 2020.
Claims 1 – 20 are pending.
Priority

Acknowledgement is made of applicant's claim for foreign priority. The filing date of the instant application is 06/26/2020 but which claims priority from foreign application KR10-2020-0041771 filed 04/06/2020 in the Korean Intellectual Property Office. Receipt is acknowledged of certified copies of papers submitted in the Korean language. Applicant is required to submit a certified English translation in accordance with 37 CFR 1.55 to perfect the priority dates claimed.  (See MPEP 215 and 216).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/22/2021 was filed after the mailing date of the application on 06/26/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of provisional non-statutory obviousness -type double patenting as being unpatentable over claims 1 and 11 of U.S. application 17/008232 (U.S. 2021/0334060 herein referred to as US-PGPUB ‘060) in view of Inohiza (U.S. 2019/0200281 A1; herein referred to as Inohiza).  Although the conflicting claims are not identical, they are not patently distinct from each other 
In regard to claim 1:
Application 16/914237
Application 17/008232
1. A wireless device comprising:
1. A wireless device comprising:
 a display;
a wireless communication interface configured to wirelessly perform communication with an external device; and
a processor configured to:
a display configured to display a content image and an OSD image;
a wireless communication interface configured to communicate with an external device wirelessly; and a processor configured to:
activate any one of a first connection mode in which connection with the external device is established through an access point or a second connection mode in which direct connection with the external device is established, based on a network environment, and 
receive a mirroring request for a screen sharing service from the external device, 
determine whether a transmission condition of the content image is satisfied according to the received mirroring request, and,
receive, from the external device, image data corresponding to a source image being displayed on the external device according to the activated connection mode and display, on the display, a mirroring image based on the received image data.
when the transmission condition is satisfied, transmit content image data corresponding to the content image and OSD image
data corresponding to the OSD image to the external device through
the wireless communication interface.

according to the activated connection mode.  However  Inohiza teaches according to the activated connection mode  (see ¶ ¶ [0033-0034] “ . . . A case where the source device 101 and the sink device 102 perform mirroring via the network compliant with the Wi-Fi Direct.RTM. standard (mirroring in the P2P mode) will be described . . . A case where the source device 101 and the sink device 102 perform mirroring via the infrastructure network ( mirroring in the infrastructure mode) will be described . . .”). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a wireless device that selects whether to communicate with another communication device via a constructing device configured to construct a wireless network or communicate via a direct wireless interface, as taught by Inohiza, into the wireless device of US-PGPUB ‘060.  Such incorporation enables the wireless device of US-PGPUB ‘060 to determine the best connection method for mirroring an image. 
Application 16/914237
Application 17/008232
1. A wireless device comprising:
11. A wireless device comprising:
a display;
a wireless communication interface configured to wirelessly perform communication with an external device; and
a processor configured to:
a display;
a wireless communication interface configured to wirelessly communicate with an external device which displays a content image and an OSD image; and a processor configured to
activate any one of a first connection mode in which connection with the external device is established through an access point or a second connection mode in which direct connection with 

determine whether a transmission condition of the content image is satisfied,
receive, from the external device, image data corresponding to a source image being displayed on the external device according to the activated connection mode and display, on the display, a mirroring image based on the received image data.
receive content image data corresponding to the content image and OSD image data corresponding to the OSD image from the external device through the wireless communication interface when the
transmission condition is satisfied, and 
display a content mirroring image on the basis of the content image data and to display an OSD mirroring image on the basis of the OSD image data on the display

US-PGPUB ‘060 fails to expclitly teach according to the activated connection mode.  However  Inohiza teaches according to the activated connection mode  (see ¶ ¶ [0033-0034] as described above and incorporated herein alone with the motivation to combine the references.
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Analysis - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1– 20 are directed to statutory subject matter.  The claims are directed to non-abstract 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 - 2, 6 – 9, 11, 13 – 14 and 18 – 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Inohiza (U.S. 2019/0200281 A1; herein referred to as Inohiza).
In regard to claim 1, Inohiza teaches a wireless device (see abstract: “ . . . A communication device selects whether to communicate with another communication device via a constructing device configured to construct a wireless network or communicate via a direct wireless interface based on a fact that the another communication device selected by a user is one redundantly detected by both a search method via the constructing device and a search method without intervention of the constructing device . . .”)  comprising: a display (see Fig. 2 ¶ [0049] “ . . . The output unit 205 provides various outputs to the user via a monitor screen and a speaker. The outputs of the output unit 205 can include a display on the monitor screen, a sound output from the speaker, and a vibration output . . .”);
a wireless communication interface configured to wirelessly perform communication with an external device (see Fig. 2 – 206, ¶ [0007] “ . . . a communication device includes a first communication unit configured to directly wirelessly communicate with another communication device, a second communication unit configured to communicate with another communication device via a constructing device configured to construct a wireless network . . . “); and
a processor configured to (see Fig. 2,  ¶ [0042] “ . . . The control unit 202 includes one or more processors such as a central processing unit (CPU) and a micro processing unit (MPU) which function(s) as a computer. The control unit 202 controls the entire source device 101 by executing the computer program stored in the storage unit 201. The control unit 202 can control the entire source device 101 via cooperation of the program stored in the storage unit 201 and an operating system (OS). The control unit 202 can include a plurality of processors like a multicore processor, and control the entire source device 101 by the plurality of processors . . . “):
activate any one of a first connection mode(e.g. infrastructure mode) in which connection with the external device is established through an access point (see Fig. 1, ¶ [0027] “ . . . The source device 101 performs wireless communication with a sink device 102 via an AP 103 on an infrastructure network which is a wireless network compliant with the IEEE 802.11 series standard. Such a mode of or a second connection mode (e.g. P2P mode) in which direct connection with the external device is established (see Fig. 1, ¶ [0027] “ . . . The source device 101 can also perform wireless communication compliant with the Wi-Fi Direct.RTM. standard with the sink device 102. Such a mode of communication will be referred to as a P2P mode. The source device 101 and the sink device 102 communicate directly without the intervention of the AP 103 . . .”), based on a network environment (see  ¶ [0046]” . . . The selection of the communication method by the selection function is determined based on the state of communication to be performed by the source device 101 in the P2P mode and the state of communication to be performed by the source device 101 in the infrastructure mode . . .”), and 
receive, from the external device (e.g. source device), image data corresponding to a source image being displayed on the external device  (see Fig. 1, ¶ [0029] “ . . . The source device 101 (transmission apparatus) according to the present exemplary embodiment is compliant with the Wi-Fi Miracast.TM. R2 standard, and shares a screen being displayed and sound being reproduced with the sink device 102 (reception apparatus). Specifically, the transmission apparatus (source device 101) transmits, to the reception apparatus (sink device 102) via a network, image data and sound data as information about a screen being displayed and sound being reproduced by the transmission apparatus (source device 101). The transmission apparatus (source device 101) and the reception apparatus (sink device 102) thereby share the screen being displayed and the sound being reproduced. Such an operation is referred to as mirroring. When the source device 101 and the sink device 102 perform mirroring, the screen being displayed and the sound being reproduced by the source device 101 are shared between the source device 101 and the sink device 102 . . .”) according to the activated connection mode (see ¶ ¶ [0033-0034] “ . . . A case where the source device 101 and the sink device 102 perform mirroring via the network compliant with the Wi-Fi Direct.RTM. standard ( mirroring in the P2P mode) will be described . . . A case where the source device 101 and the sink device 102 perform  and display, on the display (see ¶ [0057] “ . . . The source device 101 and the sink device 102 can both display an image and reproduce sound. Both the source device 101 and the sink device 102 can be devices that just display an image or reproduce sound . . .”), a mirroring image based on the received image data (see  ¶ [0047] “ . . . The control unit 202 implements a mirroring function as a source device by executing the computer program stored in the storage unit 201. As employed herein, the mirroring function as a source device refers to a function of transmitting, to a sink device, image data obtained by capturing and encoding a screen being displayed on the apparatus and sound data obtained by encoding sound being reproduced . . . “).
In regard to claim 2, Inohiza teaches wherein the processor is configured to acquire network environment information of the  access point  (see  ¶ [0080] “ . . . the source device 101 receives a wireless frame from the AP 103 and measures the RSSI and the CINR between the source device 101 and the AP 103. The source device 101 can obtain communication quality between the source device 101 and the sink device 102 via the AP 103 by obtaining information about the RSSI and the CINR between the AP 103 and the sink device 102 from the AP 103, using a management frame . . .”) and activate the first connection mode (e.g. infrastructure mode) when a condition for the first connection mode is satisfied based on the acquired network environment information (see  ¶ [0046] “ . . . The selection of the communication method by the selection function can be performed based on information about the source device 101. Specifically, the information about the source device 101 refers to capability information about the source device 101. An example of the capability information about the source device 101 is whether the source device 101 can perform content redirection. The information about the source device 101 can be state information about the source device 101. An example of the state information about the source device 101 is whether the source device 101 is running an application that uses the infrastructure mode. The selection of the communication method by the selection function can 
In regard to claim 6, Inohiza teaches wherein the processor is configured to: measure a search time required to search for the external device (see ¶ [0063]” . . . the control unit 202 of the source device 101 searches for the sink device 102 by performing a search in the P2P mode and a search in the infrastructure mode in parallel. The source device 101 switches and performs the searches in the two modes in a time-division manner as illustrated in the sequence diagrams of FIGS. 6 and 7 described below based on the functions supported by the communication chip used as the communication unit 206. The source device 101 can simultaneously perform the searches in the two modes as illustrated in the sequence diagram of FIG. 8 based on the functions supported by the communication chip used as the communication unit 206. In the present step, the source device 101 can perform the search for the sink device 102 in the P2P mode and the search for the sink device 102 in the infrastructure mode in order . . .”), and activate the first connection mode when the measured search time is equal to or greater than a predetermined time (see ¶¶ [0065-0067]” . . . The search in the infrastructure mode is performed by a multicast Domain Name System (multicast DNS or mDNS) in compliance with the Wi-Fi Miracast.TM. R2 standard. Specifically, the source device 101 performs the search by multicasting a DNS packet to other communication devices participating in the infrastructure network via the AP 103 to which the source device 101 is connected. The source device 101 receives a response from a counter device capable of mirroring via the AP 103, thereby detecting the counter device.  Specifically, the source device 101 transmits, via the AP 103, a DNS packet including DNS records such as a pointer (PTR) record, a service (SRV) record, and a text (TXT) record. The DNS records indicate that the source device 101 is searching for a specific communication device that can perform wireless communication compliant with the Wi-Fi Miracast.TM. R2 standard. Specifically, the DNS records include either service names "displaysrc" or "display". The service name "displaysrc" represents a source device. The service name "display" represents a sink device. Since the source device 101 searches for the sink device 102 as 
, and activate the second connection mode when the search time is less than the predetermined time (see ¶ [0064]” . . . The search for the sink device 102 in the P2P mode is performed by transmitting and receiving frames such as a Beacon, a Probe Request, and a Probe Response in compliance with the Wi-Fi Miracast.TM. R2 standard. Each frame includes an information element called Wi-Fi.RTM. Display information element (WFD IE) which includes sub elements such as device information. For example, the source device 101 transmits a Beacon, a Probe Request, or a Probe Response including a WFD IE which includes a sub element indicating that the own apparatus is a source device. If an apparatus transmitting a Beacon, a Probe Request, or a Probe Response is a sink device, the apparatus transmits a WFD IE including a sub element indicating that the own apparatus is a sink device. If an apparatus transmitting a Beacon, a Probe Request, or a Probe Response can play both the role as a source device and the role as a sink device, the apparatus transmits a WFD IE including a sub element indicating that the own apparatus is a dual role device . . . “).
In regard to claim 7, Inohiza teaches wherein the processor is configured to measure, as the search time, a difference between a point of time when a request frame is transmitted to the external device and a point of time when a response frame responding to the request frame is received (see ¶ [0068]” . . . after the search processing of a counter device in the P2P mode and the infrastructure mode, the control unit 202 of the source device 101 displays the search result. FIG. 5 is a diagram 
In regard to claim 8, Inohiza teaches wherein the processor is configured to switch the first connection mode to the second connection mode (switch to P2P), when abnormality (e.g. low communication quality) occurs in a network environment of the access point in a state of performing operation in the first connection mode (see ¶ [101]” . . . the source device 101 accepts selection of the sink device 102 from the user. Since the sink device 102 is detected by both the search in the P2P mode and the search in the infrastructure mode, the source device 101 automatically selects the communication mode. In the present sequence, the communication quality of the P2P mode is higher than that of the infrastructure mode, and thus the P2P mode is selected. The source device 101 then starts a connection setup for performing mirroring with the sink device 102 in the P2P mode . . .”).
In regard to claim 9, Inohiza teaches wherein the processor is configured to switch the second connection mode to the first connection mode, when packet loss abnormality occurs in a state of performing operation in the second connection mode (e.g. poor communication quality in P2P mode) (see ¶ [114]” . . . the source device 101 accepts selection of the sink device 102 from the user. Since the sink device 102 is detected by both a search in the P2P mode and a search in the infrastructure mode, the source device 101 automatically selects the communication mode. In the present sequence, the 
In regard to claim 11, Inohiza teaches wherein the processor is configured to reproduce a mirroring image corresponding to the received image data at a double speed for a predetermined period when the first connection mode is switched to the second connection mode (see ¶ ¶ [0152-0154] “ . . . If content redirection is unlikely to be performed, the source device 101 selects the P2P mode as the communication mode, so that that mirroring can be performed without much latency.  In the present exemplary embodiment, if content redirection is determined to be unable to be performed, the control unit 202 of the source device 101 can select a communication mode of higher communication quality. Specifically, if the determination made by the control unit 202 of the source device 101 in step S1101 is NO, the processing can proceed to steps S401 and S402 in FIG. 4.  As described above, a communication mode that suppresses interruption of image display or achieves low latency can be appropriately selected by the source device 101 selecting the communication mode based on whether content redirection can be performed. . . “).
In regard to claim 13, Inohiza teaches a method of operating a wireless device, the method comprising (see abstract: “. . . A communication device selects whether to communicate with another communication device via a constructing device configured to construct a wireless network or communicate via a direct wireless interface based on a fact that the another communication device selected by a user is one redundantly detected by both a search method via the constructing device and a search method without intervention of the constructing device . . .”):
activating any one of a first connection mode (e.g. infrastructure mode) in which connection with the external device is established through an access point  (see Fig. 1, ¶ [0027] as described for the rejection of claim 1 and is incorporated herein) or a second connection mode (e.g. P2P mode) in which direct connection with the external device is established(see Fig. 1, ¶ [0027] as described for the rejection of claim 1 and is incorporated herein), based on a network environment (see  ¶ [0046] as described for the rejection of claim 1 and is incorporated herein); 
receiving, from the external device (e.g. source device), image data corresponding to a source image being displayed on the external device  (see Fig. 1, ¶ [0029] as described for the rejection of claim 1 and is incorporated herein) according to the activated connection mode (see ¶ ¶ [0033-0034] as described for the rejection of claim 1 and is incorporated herein); and 
displaying, on a display of the wireless device (see ¶ [0057] as described for the rejection of claim 1 and is incorporated herein), a mirroring image based on the received image data (see  ¶ [0047] as described for the rejection of claim 1 and is incorporated herein).
In regard to claim 14, Inohiza teaches further comprising acquiring network environment information of the access point (see ¶ [0080] as described for the rejection of claim 2 and is incorporated herein), 
wherein the activating includes activating the first connection mode  (e.g. infrastructure mode) when a condition for the first connection mode is satisfied based on the acquired network environment information (see  ¶ [0046] as described for the rejection of claim 2 and is incorporated herein).
In regard to claim 18, Inohiza teaches further comprising switching the first connection mode to the second connection mode (switch to P2P), when abnormality (e.g. low communication quality) occurs in a network environment of the access point in a state of performing operation in the first connection mode (see ¶ [101] as described for the rejection of claim 8 and is incorporated herein).
In regard to claim 19, Inohiza teaches further comprising switching the second connection mode to the first connection mode, when packet loss abnormality occurs in a state of performing operation in the second connection mode  (e.g. poor communication quality in P2P mode) (see ¶ [114] .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3 – 4 and 15 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Inohiza (U.S. 2019/0200281 A1; herein referred to as Inohiza) as applied to claims 1 – 2, 6 – 9,  11, 13 – 14, and 18 - 19 in view of Katar et al. (U.S. 2018/0295624 A1; herein referred to as Katar).
In regard to claim 3, Inohiza teaches wherein the network environment information includes a connection frequency band (see Fig. 12, ¶ [0021] “ . . . FIG. 12 is a flowchart illustrating processing performed when a source device selects the communication mode based on frequency bands available for communication . . .”), a received signal strength indication (RSSTI) (see ¶ [0080] “ . . . measuring a received signal strength indicator ( RSSI) and a carrier to interference and noise ratio (CINR). The RSSI indicates a received field strength. The CINR indicates the ratio of carrier power to interference and noise power. In the infrastructure mode, the source device 101 receives a wireless frame from the AP 103 and measures the RSSI and the CINR between the source device 101 and the AP 103. The source device 101 can obtain communication quality between the source device 101 and the sink device 102 via the AP 103 by obtaining information about the RSSI and the CINR between the AP 103 and the sink  and response packet loss information of the access point  (e.g. communication quality in the infrastructure mode) (see  ¶ [0081] “ . . . the control unit 202 of the source device 101 selects a communication mode of higher communication quality as the communication mode to perform mirroring in, based on the communication quality in the two communication modes. In the present step, the control unit 202 of the source device 101 uses the communication quality between the source device 101 and the AP 103 as the communication quality in the infrastructure mode. The control unit 202 of the source device 101 can compare the communication quality between the source device 101 and the AP 103 with that between the sink device 102 and the AP 103, and use the lower as the communication quality in the infrastructure mode . . .”)
Inohiza fails to explicitly teach a frequency bandwidth.  However Katar teaches a frequency bandwidth (see ¶ [0032] “. . . Some STAs and APs support radio communications in both a 2.4 GHz band and a 5 GHz band. In such a dual-band network, the 5 GHz band may provide a higher bandwidth and support for more transmission modes than the 2.4 GHz . . .”). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a method and system for providing a frequency band preference in a wireless communication system by determining bandwidth capacities for the bands, as taught by Katar, into a wireless device that selects whether to communicate with another communication device via a constructing device configured to construct a wireless network or communicate via a direct wireless interface, as taught by Inohiza.  Such incorporation provides means for the wireless device to find the proper frequency to communicate when setting up a P2P or infrastructure mode of communication. 
In regard to claim 4, the combination of Inohiza and Katar teaches wherein the processor is configured to determine that the condition for the first connection mode is satisfied (see Inohiza ¶ [0032] “. . . Since the source device 101 is compliant with the Wi-Fi Miracast.TM. R2 standard, the , when the connection frequency band is a specific frequency band (see Inohiza ¶ [0046] “ . . . The selection of the communication method by the selection function is determined based on the state of communication to be performed by the source device 101 in the P2P mode and the state of communication to be performed by the source device 101 in the infrastructure mode. Examples of the state of communication here include quality of the communication to be performed by the source device 101 in the P2P mode or the infrastructure mode, and a frequency band to be used . . . “),  the frequency bandwidth is equal to or greater than a specific frequency bandwidth (see Katar - ¶ [0057]“ . . . The one or more parameters can include, for example, the signal strength of the AP 105-d over the second RF band, the channel bandwidth (e.g., 20 MHz, 40 MHz, 80 MHz, 160 MHz) supported by the AP 105-d over the second RF band . . .”), a value of the RSSI is equal to or greater than a specific value (see Katar - ¶  ¶ [0068-0069] “ . . . The signal strength detector 605 may detect the signal strength based at least in part on transmission(s) using the first or second RF bands and may include information indicative of a received signal strength indicator ( RSSI), a channel quality indicator (CQI), etc.  The signal strength detector 605 may output information to the other components of the STA 115-e indicating the signal strengths of the first and second RF bands, e.g., a RSSI value for the respective RF band. . .”), and the response packet loss information indicates that loss of a response packet does not occur (see Inohiza ¶ [0067] “. . . The source device 101 can transmit the DNS packet at arbitrary transmission intervals for an arbitrary number of times of transmission. When searching for a counter device, the source device 101 repeatedly transmits the DNS packet up to a predetermined number of times. The source device 101 can repeatedly transmit the DNS packet until a predetermined time elapses. The source device 101 can stop transmitting the DNS packet based on reception of responses from a predetermined number of counter devices . . . “) and a delay time of the response packet is equal to or less than a specific time (see Katar  The scan delay period may be a time period that is required between scans for support of the second RF band . . . “).
The motivation to combine Katar with Inohiza is described for the rejection of claim 3 and is incorporated herein.  Additionally, Katar provides RSSI values and measures delay and bandwidth for specific frequency bands.
In regard to claim 15, Inohiza teaches wherein the network environment information includes a connection frequency band (see Fig. 12, ¶ [0021] as described for the rejection of claim 3 and is incorporated herein), a received signal strength indication (RSSI) (see ¶ [0080] as described for the rejection of claim 3 and is incorporated herein) and response packet loss information of the access point (e.g. communication quality in the infrastructure mode) (see ¶ [0081] as described for the rejection of claim 3 and is incorporated herein)
Inohiza fails to explicitly teach a frequency bandwidth.  However Katar teaches a frequency bandwidth (see ¶ [0032] as described for the rejection of claim 3 and is incorporated herein).
The motivation to combine Katar with Inohiza is described for the rejection of claim 3 and is incorporated herein.
In regard to claim 16, the combination of Inohiza and Katar teaches further comprising determining that the condition for the first connection mode is satisfied (see Inohiza ¶ [0032] as described for the rejection of claim 4 and is incorporated herein), when the connection frequency band is a specific frequency band (see Inohiza ¶ [0046] as described for the rejection of claim 4 and is incorporated herein), the frequency bandwidth is equal to or greater than a specific frequency bandwidth (see Katar - ¶ [0057] as described for the rejection of claim 4 and is incorporated herein), a value of the RSSI is equal to or greater than a specific value (see Katar - ¶  ¶ [0068-0069] as described for the rejection of claim 4 and is incorporated herein), and the response packet loss information indicates that loss of a response packet does not occur (see Inohiza ¶ [0067] as described for the and a delay time of the response packet is equal to or less than a specific time (see Katar - ¶ [0074] as described for the rejection of claim 4 and is incorporated herein).
The motivation to combine Katar with Inohiza is described for the rejection of claim 4 and is incorporated herein.
Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Inohiza (U.S. 2019/0200281 A1; herein referred to as Inohiza) in view of Katar et al. (U.S. 2018/0295624 A1; herein referred to as Katar) as applied to claims 3 – 4 and 15 – 16 in further view of Chari et al. (U.S. 2019/0373464 A1; herein referred to as Chari).
In regard to claim 5, the combination of Inohiza and Katar teaches wherein the processor is configured to: receive the connection frequency band (see Inohiza - ¶ [0159] “. . . the control unit 202 of the source device 101 obtains information about frequency bands used in the P2P mode and the infrastructure mode. The information about the frequency bands used in the respective communication modes can be obtained by the source device 101 receiving wireless frames transmitted from the sink device 102 while switching the frequency channel of the communication unit 206. . . “) and the frequency bandwidth (e.g. data rate) of the access point from the access point (see Inohiza - ¶ [0163] “. . . in FIG. 12, if the frequency band used in either the communication modes is a 5-GHz band and the frequency band used in the other communication mode is a 2.4-GHz band, the source device 101 selects the communication mode using the frequency band that is the 5-GHz band. Since the 5-GHz band can achieve a data rate higher than that of the 2.4-GHz, the source device 101 can implement high-definition streaming by selecting the communication mode that uses the 5-GHz band as the frequency band. . . “).
The combination of Inohiza and Katar fails to explicitly teach and measure a Signal strength of a response packet corresponding to a ping signal transmitted to the access point as a value of the RSSI, determine whether loss of the response packet occurs, and measure a delay time of the response packet.  However Chari teaches and measure a Signal strength of a response packet corresponding to a ping signal transmitted to the access point as a value of the RSSI (see ¶ ¶ [0061-0064]” . . . Example physical layer metrics include but are not limited to the following: Received signal strength indicator ( RSSI), averaged over a defined period of time  Received Signal to Noise Ratio (SNR), averaged over a defined period of time  Packet Success Rate, defined as the percentage of packets that are successfully received, on a given link. Packet Error Rate (PER)=(100 -Packet Success Rate) . . .”), determine whether loss of the response packet occurs (see ¶ [0065] End-to-end wireless packet success rate, measured over an end-to-end path within the wireless LAN from the multimedia device to a home WiFi router, by sending a predetermined number of ping or arp packets, and counting the number of responses received. . . . “), and measure a delay time of the response packet (see ¶ ¶   [0066-0070] Wireless data rate, averaged over a defined period of time, by taking the average of the physical layer bit rate selected by the transmitter. Wireless data rate can be measured at the transmitter, or the receiver, or both Percentage of frames that needed to be retransmitted Average number of transmissions per frame (including original transmission and retransmissions)  Noise level on the current channel  Airtime utilization on the current wireless channel . . . “).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a method and system for improving image transfer over a wireless network by deploying an extender /router device in the commutations channel, as taught by Chari, into a method and system for deploying a wireless device that selects whether to communicate with another communication device via a constructing device configured to construct a wireless network or communicate via a direct wireless interface wherein a frequency band preference in a wireless communication system is chosen by determining bandwidth capacities for the bands, as taught by the combination of Inohiza and Katar.  Such incorporation enables improvements to the access device.
In regard to claim 17, the combination of Inohiza and Katar teaches further comprising 
receiving the connection frequency band  (see Inohiza - ¶ [0159] as described for the rejection of claim 5 and is incorporated herein) and the frequency bandwidth (e.g. data rate)  of the access point from the access point(see Inohiza - ¶ [0163] as described for the rejection of claim 5 and is incorporated herein); 
The combination of Inohiza and Katar fails to explicitly teach measuring a signal strength of a response packet corresponding to a ping signal transmitted to the access point as a value of the RSSI; and determine whether loss of the response packet occurs and measuring a delay time of the response packet.  However Chari teaches measuring a signal strength of a response packet corresponding to a ping signal transmitted to the access point as a value of the RSS I(see ¶ ¶ [0061-0064] as described for the rejection of claim 5 and is incorporated herein); and 
determine whether loss of the response packet occurs (see ¶ [0065] as described for the rejection of claim 5 and is incorporated herein) and measuring a delay time of the response packet see ¶ ¶   [0066-0070] as described for the rejection of claim 5 and is incorporated herein).
The motivation to combine Chari with the combination of Inohiza and Katar is described for the rejection of claim 5 and is incorporated herein).
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Inohiza (U.S. 2019/0200281 A1; herein referred to as Inohiza) as applied to claims 1 – 2, 6 – 8 and 13 – 14 in view of Sheriff et al. (U.S. 2014/0003342 A1; herein referred to as Sheriff).
In regard to claim 10, Inohiza fails to explicitly teach wherein the processor is configured to determine that packet loss abnormality continuously has occurred more than a predetermined number of times within a predetermined time.  However Sheriff teaches wherein the processor is configured to determine that packet loss abnormality continuously has occurred more than a predetermined number of times within a predetermined time (see Sheriff ¶ [114]” . . . As indicated by step E (428), the mobile computing device 402b may adjust its connection metrics for Access Point B. 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a method and system for selecting a communications network or access point based in usage and performance information, as taught by Sherriff, into a wireless device that selects whether to communicate with another communication device via a constructing device configured to construct a wireless network or communicate via a direct wireless interface, as taught by Inohiza.  Such incorporation provides the wireless device with access point performance information for determining that communications with the access point is the best mode for image mirroring with another device,
In regard to claim 20, Inohiza fails to explicitly teach further comprising determining that packet loss abnormality continuously has occurred more than a predetermined number of times within a predetermined time.  However Sheriff teaches further comprising determining that packet loss abnormality continuously has occurred more than a predetermined number of times within a predetermined time (see Sheriff ¶ [114] as described for the rejection of claim 10 and is incorporated herein).
The motivation to combine Sheriff with Inohiza is described for the rejection of claim 10 and is 
Conclusion
There are prior art made of record which are not relied upon but are considered pertinent to applicant’s disclosure.  They are listed on the PTO-892 accompanying this action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N FIORILLO whose telephone number is (571)272-9909.  The examiner can normally be reached on 7:30 - 5 PM Mon - Fri..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John A. Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES N FIORILLO/Examiner, Art Unit 2444